31 A.3d 1240 (2011)
208 N.J. 435
In the Matter of Lynn S. MULLER, a Former Judge of the Municipal Court.
D-24 September Term 2011, 069351
Supreme Court of New Jersey.
December 12, 2011.

ORDER
The Advisory Committee on Judicial Conduct having filed with the Court a presentment pursuant to Rule 2:15-15(a) recommending that LYNN S. MULLER, formerly a Judge of the Municipal Court of the Borough of Bergenfield, be publicly reprimanded for violating Canon 1 (a judge should personally observe high standards of conduct so the integrity and independence of the judiciary may be preserved), Canon 2A (a judge should act at all times in a manner that promotes public confidence in the integrity and impartiality of the judiciary), Canon 2B (a judge should not lend the prestige of office to advance private interests nor convey the impression that the judge is in a special position of influence);
And respondent, through counsel, having accepted the findings and recommendation for discipline of the Advisory Committee on Judicial Conduct and having waived her right to the issuance of an Order to Show Cause and a hearing before the Supreme Court;
And good cause appearing;
It is ORDERED that the findings and recommendation of the Advisory Committee on Judicial Conduct are adopted and LYNN S. MULLER, a former Judge of the Municipal Court of the Borough of Bergenfield, is hereby publicly reprimanded.